DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keeling et al. (US 2015/0303714).
With respect to claim 1, Keeling discloses a contactless power feeding system comprising: a primary circuit configured to supply primary power to a power feeding coil (wireless power transmitter 649, 900 of figures 6 and 9); and a primary control circuit configured to control the primary circuit (base controller 620, 920), the primary control circuit being configured to acquire a primary measured value as a measured value of the primary power (base controller acquires a measure value from voltage/current measurement unit 302), the primary control circuit being configured to acquire a secondary measured value and a secondary target value from a secondary control circuit, the secondary measured value being a measured value of secondary power received by a power receiving coil to be electromagnetically coupled to the power feeding coil, the secondary target value being a target value of the secondary power 
the primary control circuit being configured to alternately and repeatedly perform: control processing of controlling the primary circuit to bring the primary measured value into conformity with a primary target value that is a target value of the primary power (comparator 724 compares the input power request with the input power measured from the voltage/current measure unit 602 and sends the resulting error value to the PID controller gains 726. The PID controller gains 726 receives the error value and may attempt to minimize the error value by generating current control signals to send to the power factor correction unit 605 and the DC-LF AC voltage converter/inverter 610", figure 9, paragraph 0077); and update processing of updating the primary target value,
the update processing including processing of calculating the primary target value based on transfer efficiency to be determined by the primary measured value and the secondary measured value and on the secondary target value (the vehicle controller 775 sends the power request to an efficiency divider 922 of the base controller 920. The efficiency divider 922 is connected to the efficiency estimator 721 which sends an estimated efficiency of the wireless power transmitter system 649 to the efficiency divider 922. The efficiency divider 922 then divides the power request by the estimated efficiency and sends the resulting input power request to the comparator 724. The comparator 923 is connected to an efficiency multiplier 925 and the efficiency estimator 721. The efficiency multiplier 925 is connected to the voltage/current measure unit 602, the efficiency estimator 721, and the comparator 923. The efficiency estimator 
With respect to claim 2, Keeling discloses the contactless power feeding system of claim 1, wherein the primary control circuit is configured to perform, before performing the control processing for the first time since power has started to be fed from the power feeding coil to the power receiving coil, pre-processing of calculating the primary target value with the transfer efficiency set at an initial value.  Paragraph 0073 discloses pre-processing base on an estimated/pre-programmed values.
With respect to claim 3, Keeling discloses the contactless power feeding system of claim 1, wherein the primary control circuit is configured to perform, before performing the update processing, constant power control processing, the constant power control processing including controlling the primary circuit for a predetermined period of time such that the primary measured value has a constant magnitude.  Figure 11, paragraphs 0084-0085 discloses performing a constant power control processing.
With respect to claims 4-5, Keeling discloses the contactless power feeding system of claim 3, wherein the primary control circuit is configured to acquire the secondary measured value from the secondary control circuit during a period in which the constant power control processing is performed, wherein the period for which the 
With respect to claims 6-7, Keeling discloses the contactless power feeding system of claim 3, wherein the primary control circuit is configured to perform the constant power control processing after having performed the control processing, the primary control circuit is configured to monitor a variation in the primary measured value during a period in which the constant power control processing is performed.  Figures 11 and 13 disclose performing a constant power supply after the control processing, and figure 11 discloses monitoring the measures values.
With respect to claim 8, Keeling discloses the contactless power feeding system of claim 1, further comprising a primary measuring unit configured to measure the primary power, wherein the primary control circuit is configured to acquire the primary measured value from the primary measuring unit.  See Voltage/Current measurement unit 602.
With respect to claim 9, Keeling discloses a contactless power transfer system comprising: the contactless power feeding system of claim 1; a power feeding coil configured to be supplied with the primary power (base pad 615, figure 9); a power receiving coil configured to be electromagnetically coupled to the power feeding coil (vehicle pad 650); and a secondary control circuit configured to acquire a secondary measured value as a measured value of secondary power to be supplied to the power 
With respect to claim 10, Keeling discloses the contactless power transfer system of claim 9, further comprising a secondary measuring unit configured to measure the secondary power, wherein the secondary control circuit is configured to acquire the secondary measured value from the secondary measuring unit.  See Voltage/Current measure unit 965, figure 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIMOKAWA (US 2017/0346349) discloses wireless power transfer system that continuously updates its control processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941.  The examiner can normally be reached on M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836